*324
ORDER

PER CURIAM.
Movant, Tyrie Powell, appeals the judgment denying his Rule 24.085 motion without an evidentiary hearing. He contends the prosecutor committed misconduct by showing favoritism to the State’s witness.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).